*714“The death of a party divests the court of jurisdiction and stays the proceedings until a proper substitution has been made pursuant to CPLR 1015 (a). Moreover, any determination rendered without such substitution will generally be deémed a nullity” (Singer v Riskin, 32 AD3d 839, 839-840 [2006] [citations omitted]; see Stancu v Cheon Hyang Oh, 74 AD3d 1322, 1322-1323 [2010]; Hicks v Jeffrey, 304 AD2d 618 [2003]; Gonzalez v Ford Motor Co., 295 AD2d 474, 475 [2002]; Brogan v Mary Immaculate Hosp. Div. of Catholic Med. Ctr. of Brooklyn & Queens, 209 AD2d 663, 664 [1994]). Although Priscilla Abrams was named as a defendant in the action, she died before the action was commenced, and no substitution took place as required by CPLR 1015 (a). Accordingly, the order appealed from is a nullity and this Court has no jurisdiction to entertain the appeal (see Jordan v City of New York, 23 AD3d 436, 437 [2005]; Bossert v Ford Motor Co., 140 AD2d 480, 481 [1988]). Rivera, J.E, Leventhal, Roman and Sgroi, JJ., concur.